Exhibit 99.1 Stepan Reports Record Quarterly Earnings Northfield, Illinois, April 25, 2017 Stepan Company (NYSE: SCL) today reported: First Quarter Highlights • Reported net income was a record $31.9 million, or $1.37 per diluted share versus $27.9 million, or $1.22 per diluted share, in the prior year.Adjusted net income* was a record $31.7 million, or $1.36 per diluted share versus $29.7 million, or $1.30 per diluted share, in the prior year. • Surfactant operating income was a record $38.2 million versus $37.2 million in the prior year.This increase was primarily attributable to lower manufacturing costs, mostly resulting from previous actions taken to close plants in Canada and Brazil. Surfactant sales volume was down 7% from the prior year. • Polymer operating income was $21.4 million versus $22.2 million in the prior year.This decrease was mostly attributable to higher costs associated with the new production facility in China and higher raw material costs. Polymer sales volume was up 8% versus prior year. • Specialty Product operating income was $1.3 million versus $2.3 million in the prior year.This decrease was primarily attributable to order timing differences within our pharmaceutical and flavor business. * Adjusted net income is a non-GAAP measure which excludes deferred compensation income/ expense as well as other significant and infrequent/non-recurring items. See Table II for reconciliations of non-GAAP adjusted net income and adjusted earnings per share. “The Company had a good start to the year and delivered record quarterly results,” said F. Quinn Stepan, Jr., Chairman, President and Chief Executive Officer. “The quarter benefited from structurally lower manufacturing costs, enhanced internal efficiencies and higher Polymer volumes.” 1 Financial Summary ThreeMonthsEnded March 31 ($ in thousands, except per share data) % Change Net Sales $ $ 5 % Operating Income $ $ 3 % Net Income $ $ 14 % Earnings per Diluted Share $ $ 12 % Adjusted Net Income * $ $ 7 % Adjusted Earnings per Diluted Share * $ $ 5 % * See Table II for reconciliations of non-GAAP Adjusted Net Income and Adjusted Earnings per Diluted Share. Summary of First Quarter Adjusted Net Income Items Adjusted net income excludes deferred compensation income/expense, which is a non-operational item, and other significant and infrequent or non-recurring items. • Deferred Compensation:The current year quarter includes $0.8 million of after-tax income versus $1.8 million of after-tax expense in the prior year. • Business Restructuring:The current year quarter includes $0.6 million of after-tax expense attributable to decommissioning costs related to the Canadian plant closure announced in 2016. Percentage Change in Net Sales The 5% increase in quarterly net sales was primarily due to higher selling prices, which were attributable to the pass-through of higher raw material costs.These higher selling prices were partially offset by a 4% decline in sales volume and the negative impact of foreign currency translation. ThreeMonthsEnded March31,2017 Volume (4 )% Selling Price 10 % Foreign Translation (1 )% Total 5 % 2 Segment Results ThreeMonthsEnded March 31 ($ in thousands) % Change Net Sales Surfactants $ $ 4 % Polymers $ $ 11 % Specialty Products $ $ )% Total Net Sales $ $ 5 % ThreeMonthsEnded March 31 ($ in thousands, all amounts pre-tax) % Change Operating Income Surfactants $ $ 3 % Polymers $ $ (4 )% Specialty Products $ $ )% Total segment operating income decreased $0.9 million or 1% versus the prior year. • Surfactant net sales were $322.6 million, a 4% increase versus prior year.Selling prices were up 12% primarily due to the pass-through of higher raw material costs.Sales volume was down 7% mostly due to lower North American and European consumer product and agricultural volumes.The translation impact of a stronger U.S. dollar decreased net sales by 1%. Surfactant operating income increased $1.0 million versus the prior year, primarily driven by lower manufacturing costs that were mostly attributable to the plant closures in Canada and Brazil. • Polymer net sales were $126.6 million in the first quarter, an 11% increase versus prior year.Sales volume increased 8% in the quarter primarily due to continued growth in polyols used in rigid foam insulation and insulated metal panels.Increased selling prices partially offset higher raw material costs. Polymer operating income decreased $0.8 million versus the prior year.This decrease was attributable to higher costs associated with the Company’s new production facility in China and slightly lower unit margins, partially offset by higher global Rigid Polyol sales volume. • Specialty Products net sales were $19.1 million, $3.0 million lower than prior year.Operating income decreased $1.1 million versus the prior year.The quarterly decline reflects a combination of lower volume and lower margins.A significant portion of the lower volume is due to the timing of orders in our pharmaceutical and flavor businesses. 3 Corporate Expenses ThreeMonthsEnded March31 ($ in thousands) %
